Citation Nr: 1110704	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  94-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for pituitary adenoma with contraction of visual fields and infertility for the period from November 28, 1991, to June 5, 1996.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1983 and from January 1986 to November 1991.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran has since relocated, and the claim is now under the jurisdiction of the RO in Roanoke, Virginia.


Procedural history

In the February 1992 rating decision on appeal, the RO granted service connection for pituitary adenoma and assigned a noncompensable evaluation effective from November 28, 1991, which was the day following the Veteran's separation from active service.  She appealed that decision.

Before the matter was certified to the Board, the RO issued another rating decision in May 1993, which effectuated the grant of an initial 40 percent disability evaluation from November 28, 1991.

A hearing at the RO in Huntington, WVA, was later held in June 1996 before the undersigned Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the case for further development in July 1997 and March 1999.  That development was completed, and the RO issued a rating decision in March 2002 in which the evaluation of hyperprolactinemia secondary to a pituitary adenoma with infertility and visual disturbance was increased to 60 percent effective from November 28, 1991, and to 100 percent effective from June 6, 1996.   The case was subsequently returned to the Board for appellate review, and the Board remanded the case again in October 2003.  

In June 2006, the Board issued a decision denying the benefits sought on appeal.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2008 Memorandum Decision, the Court vacated the June 2006 Board decision and remanded the matter to the Board.  

The Board subsequently remanded the case for further development in September 2009.  That development was completed, and the case has since been returned to the Board for appellate review.


Other Issues

The Board also notes that the Veteran raised other issues in a September 2010 statement, including entitlement to service connection for a blood disorder and whether an October 2009 rating decision should be revised or reversed on the grounds of clear and unmistakable evidence (CUE).  However, those matters are not currently before the Board because they have not been prepared for appellate review.   Accordingly, those issues are referred to the RO for appropriate action.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing before the Board at the RO in Roanoke, Virginia.

As noted as above, a hearing was held in June 1996, before the undersigned Veterans Law Judge.  However, following the September 2009 remand, the Veteran sent a statement to the RO in September 2010 in which she requested another hearing in connection with her claim for a higher initial evaluation for pituitary adenoma.  She indicated that she wanted to address the lost medical report, which was referenced in the August 2008 Memorandum Decision.  

The RO issued a supplemental statement of the case (SSOC) in December 2010, and the case was certified to the Board in January 2011.  The Veteran's September 2010 statement was later forwarded to the Board in February 2011.  However, it does not appear that her hearing request was ever addressed.  The Board also notes that it has been nearly 15 years since the Veteran's last hearing.  

The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2010).  Therefore, the Veteran should be scheduled for a hearing before the Board at that RO in Roanoke, Virginia.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


